EXHIBIT 10.1

home [image_001.gif]



ESCROW AGREEMENT

(ACQUISITIONS)

 

THIS ESCROW AGREEMENT (ACQUISITIONS), (this "Escrow Agreement") is dated as of
May 20, 2015 and is by and among Gordon Payne, Jackson Payne and Coleman Paean,
the stockholders of Rio Bravo Oilfield Services, Inc., a Texas corporation,
taxpayer identification number 20-3073600 (the "Stockholders"), and Novamex
Energy Inc., a Nevada corporation, taxpayer identification number 20-4952339
("Purchaser") and BOKF, NA, a national banking association ("Escrow Agent"), on
terms and conditions more particularly described herein.

 

RECITALS:

 

WHEREAS, Purchaser and Stockholders have entered into that certain Merger
Agreement dated May 20, 2015 (the "Merger Agreement") by and among Purchaser,
Rio Bravo Oilfield Services, Inc., Novamex Acquisition, Inc. and the
Stockholders pursuant to which the Rio Bravo Oilfield Services, Inc. is merging
with a subsidiary of the Purchaser, such that Rio Bravo Oilfield Services, Inc.
will be the surviving corporation and a wholly owned subsidiary of the
Purchaser, and the Stockholders are indemnifying Purchaser from certain
liabilities as more particularly described therein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned
hereby agree as follows:

 

 ARTICLE I

TERMS AND CONDITIONS

 

1.1 Establishment of Fund.  The Purchaser has caused or will cause to be
deposited with the Escrow Agent duly executed stock certificates representing
2,000,000 duly issued, fully-paid and non-assessable shares of Series A
Preferred Stock of the Purchaser (such certificates, or the balance thereof
remaining from time to time being referred to herein as the "Certificates" or
the "Fund"). Any dividends or other distributions in respect of the Series A
Preferred Stock comprising the Fund shall be delivered by the Purchaser to the
Escrow Agent and held as part of the Fund. For purposes of this Escrow
Agreement, each share of Series A Preferred Stock represented by a certificate
constituting part of the Fund shall be valued at $1.00. The Escrow Agent shall
fulfill its responsibilities as to disbursement of funds from the Fund by either
(i) delivering Certificates having an aggregate value equal to the amount to be
disbursed or (ii) delivering Certificates having an aggregate value in excess of
the amount to be disbursed to the Purchaser with instructions to execute and
deliver Certificates representing such amount and such excess to the Purchaser,
the Stockholders and/or the Escrow Agent (to be retained in escrow hereunder),
as applicable.

 

1.2 Treatment of Fund.  The certificates (and monies, if any) constituting the
Fund shall be deposited in a segregated account pursuant to the terms of this
Escrow Agreement. Such account shall be styled Novamex Energy Inc. and Rio Bravo
Oilfield Services, Inc, with federal tax identification number 20-4952339.

 

1.3 Escrow Procedure and Payment Instruction.  The Fund, together with any
investment earnings thereon, which earnings shall become and remain a part of
the Fund, shall be held and disbursed in accordance with the terms of this
Escrow Agreement as follows:

 

A. The Purchaser shall submit written claims (each a "Claim," and collectively,
the "Claims") to Escrow Agent prior to 5:00 p.m. mountain time on May 20, 2016
(the "Claims Submission Deadline") containing the following information and/or
statements:

 

(i) that Purchaser is entitled to indemnification pursuant to the Merger
Agreement;

 

   

 

(ii) the circumstances giving rise to Purchaser's Claim;

 

(iii) the liquidated amount of Purchaser's Claim, or if not liquidated,
Purchaser's good faith estimate of the amount of Purchaser's Claim; and

 

(iv) that a copy of the Claim has been delivered by Purchaser to the
Stockholders and the date of such delivery.

 

B. Escrow Agent shall notify the Stockholders of Escrow Agent's receipt of such
Claim and the date of such receipt.

 

C. The Stockholders shall deliver to Escrow Agent a written objection notice
("Objection Notice") by 5:00 p.m. mountain time within ten (10) days after
Escrow Agent's receipt of such Claim (the "Objection Submission Deadline") if
the Stockholders object to all or any part of such Claim, containing the
following information and/or statements:

 

(i) that the Stockholders dispute or object to the Claim;

 

(ii) the circumstances giving rise to the Stockholders’ Objection Notice;

 

(iii) the amount, if any, of such Claim which is not disputed by the
Stockholders; and

 

(iv) that a copy of the Objection Notice has been delivered by the Stockholders
to Purchaser and the date of such delivery.

 

D. Escrow Agent shall notify Purchaser of Escrow Agent's receipt of such
Objection Notice and the date of such receipt.

 

E. The Stockholders shall deliver to Escrow Agent a written consent (a
"Consent") before the Objection Submission Deadline if the Stockholders consent
to the payment of the Claim.

 

F. Escrow Agent shall notify Purchaser of Escrow Agent's receipt of a Consent
and the date of such receipt.

 

G. If Escrow Agent receives either an Objection Notice agreeing to a portion of
a Claim or a Consent with respect to a Claim, regardless of whether such
Objection Notice or Consent was received by Escrow Agent before the expiration
of the Objection Submission Deadline relating thereto, Escrow Agent shall
disburse the undisputed amount of the Claim to Purchaser to the extent of funds
then available in the Fund.

 

H. If no Claim is delivered to Escrow Agent prior to the Claims Submission
Deadline, or if a Claim or Claims have been delivered to Escrow Agent prior to
the Claims Submission Deadline and Stockholders have given a Consent to the
payment of each such Claim and Escrow Agent has disbursed certificates from the
Fund to Purchaser to pay each such Claim, Escrow Agent shall disburse all
remaining certificates (and monies, if any) available in the Fund to
Stockholders on the first Business Day after the Objection Submission Deadline
for the last Claim received by Escrow Agent before the Claims Submission
Deadline.

 

I. In the event Escrow Agent does not receive an Objection Notice for a Claim
before the expiration of the Objection Submission Deadline relating to such
Claim, unless and until a Consent for such Claim is received by Escrow Agent,
whether before or after the Objection Submission Deadline for such Claim, or an
Objection Notice partially consenting to such Claim is subsequently received
after the Objection Submission Deadline for such Claim, such Claim shall be
deemed rejected by the Stockholders.

 

J. Notwithstanding any provision hereof to the contrary, Escrow Agent shall not
distribute all or any portion of the Fund to Purchaser with respect to any Claim
until Escrow Agent receives one of the following for such Claim:

 

(i) a written Objection Notice or other written notice from the Stockholders
consenting to the payment of a portion of such Claim, in which Escrow Agent
shall disburse (to the extent of available funds in the Fund) to Purchaser such
undisputed portion of such Claim only; or



   

 

(ii) a written Consent or other written notice from Stockholders consenting to
the payment of such Claim in full, in which case Escrow Agent shall disburse (to
the extent of available funds in the Fund) to Purchaser the amount of such
Claim; or

 

(iii) a copy of a final decision of a court or arbitrator (together with a
written opinion of legal counsel to Stockholders that such decision is final and
non-appealable and was rendered by a court or arbitrator having competent
jurisdiction or authority, as applicable), in which case Escrow Agent shall
disburse the Fund (to the extent of available funds in the Fund) in accordance
with such final decision. The parties each acknowledge that Escrow Agent is
authorized to use the following funds transfer instructions to disburse funds
without a verifying call-back as set forth in Section 3.3. If distribution is in
accordance with this Section 1.3, by providing the written funds transfer
instructions that are set out below to the Escrow Agent, no call-back as
provided in Schedule 1 is required.

 

To the Stockholders, to:

 

1610 Woodstead Court, Suite 330

The Woodlands, Texas 77380

Facsimile: 832-585-0427

Attn: Gordon Payne, Jackson Payne and Coleman Payne

 

1.4 Investment of Fund.  If any monies are deposited in the Fund, such monies
shall be invested and reinvested by the Escrow Agent in the investments as shall
be directed in writing by the Purchaser and as shall be acceptable to the Escrow
Agent until disbursed as provided in this Escrow Agreement. Escrow Agent will
provide periodic statements to the Purchaser reflecting transactions executed on
behalf of the Fund. Escrow Agent shall have the right to liquidate any
investments held in order to make required disbursements under this Escrow
Agreement. Escrow Agent shall have no liability for any loss sustained as a
result of any investment made pursuant to the instructions of the Purchaser or
as a result of any liquidation of any investment prior to its maturity or for
the failure of the Purchaser to give investment instructions to Escrow Agent.

 

1.5 Termination.  This Escrow Agreement shall terminate upon the first to occur
of any of the following events:

 

A. The disbursement of the balance of the Fund in accordance with the provisions
of Section 1.3 hereof.

 

B. 5:00 p.m. mountain time on May 20, 2016, in which case the remaining balance
of the Fund shall be disbursed in accordance with the provisions of Section 1.3
hereof.

 

ARTICLE II

PROVISIONS AS TO ESCROW AGENT

 

2.1. Limitation of Escrow Agent's Capacity.

 

A. This Escrow Agreement expressly and exclusively sets forth the duties of
Escrow Agent with respect to any and all matters pertinent hereto, and no
implied duties or obligations shall be read into this Escrow Agreement against
Escrow Agent. This Escrow Agreement constitutes the entire agreement between the
Escrow Agent and the other parties hereto in connection with the subject matter
of this escrow, and no other agreement entered into between the parties, or any
of them, shall be considered as adopted or binding, in whole or in part, upon
the Escrow Agent notwithstanding that any such other agreement may be referred
to herein or deposited with Escrow Agent or the Escrow Agent may have knowledge
thereof, and Escrow Agent's rights and responsibilities shall be governed solely
by this Escrow Agreement.

 



   

 

B. Escrow Agent acts hereunder as a depository only, and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of this Escrow Agreement or any part thereof, or
for the form of execution thereof, or for the identity or authority of any
person executing or depositing such subject matter. Escrow Agent shall be under
no duty to investigate or inquire as to the validity or accuracy of any
document, agreement, instruction or request furnished to it hereunder believed
by it to be genuine and Escrow Agent may rely and act upon, and shall not be
liable for acting or not acting upon, any such document, agreement, instruction
or request. Escrow Agent shall in no way be responsible for notifying, nor shall
it be its duty to notify, any party hereto or any other party interested in this
Escrow Agreement of any payment required or maturity occurring under this Escrow
Agreement or under the terms of any instrument deposited herewith.

 

2.2 Authority to Act.

 

A. Escrow Agent is hereby authorized and directed by the undersigned to deliver
the subject matter of this Escrow Agreement only in accordance with the
provisions of Article I of this Escrow Agreement.

 

B. Escrow Agent shall be protected in acting upon any written notice, request,
waiver, consent, certificate, receipt, authorization, power of attorney or other
paper or document, including, without limitation, the authority or the identity
of any signor thereof, which Escrow Agent in good faith believes to be genuine
and what it purports to be, including, without limitation, items directing
investment or non-investment of funds, items requesting or authorizing release,
disbursement or retainage of the subject matter of this Escrow Agreement and
items amending the terms of this Escrow Agreement.

 

C. Escrow Agent may consult with legal counsel at the joint and several cost and
expense of the undersigned (other than Escrow Agent) in the event of any dispute
or question as to the construction of any of the provisions hereof or its duties
hereunder, and it shall incur no liability and shall be fully protected in
acting in accordance with the advice of such counsel.

 

D. In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, resulting in adverse
claims or demands being made in connection with the matters covered by this
Escrow Agreement, or in the event that Escrow Agent, in good faith, be in doubt
as to what action it should take hereunder, Escrow Agent may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, Escrow Agent shall not be or become liable in any way or
to any person for its failure or refusal to act, and Escrow Agent shall be
entitled to continue so to refrain from acting until (i) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (ii) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and Escrow
Agent shall have been notified thereof in writing signed by all such persons.
Notwithstanding the foregoing, Escrow Agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction, or of any agency of the United States or any political subdivision
thereof, or of any agency of the State of COLORADO or of any political
subdivision thereof, and Escrow Agent is hereby authorized in its sole
discretion, to comply with and obey any such orders, judgments, decrees or
levies. The right of Escrow Agent under this sub-paragraph are cumulative of all
other rights which it may have by law or otherwise.

 

E. In the event that any controversy should arise among the parties with respect
to the Escrow Agreement, or should the Escrow Agent resign and the parties fail
to select another Escrow Agent to act in its stead, the Escrow Agent shall have
the right to institute a bill of interpleader in any court of competent
jurisdiction to determine the rights of the parties.

 

2.3 Compensation. Escrow Agent shall be entitled to reasonable compensation as
well as reimbursement for its reasonable costs and expenses incurred in
connection with the performance by it of service under this Escrow Agreement
(including reasonable fees and expenses of Escrow Agent's counsel) and the
undersigned (other than Escrow Agent) agree to so pay Escrow Agent reasonable
compensation and reimburse Escrow Agent for reasonable costs and expenses. The
parties hereto agree that escrow fees shall be due and payable in the amount of
$3,000.00 each year, and such fees will be payable by Purchaser upon the
commencement of the escrow and on each anniversary, if any, of the date hereof.

   

 

2.4 Indemnification. The parties to this Escrow Agreement (other than Escrow
Agent) hereby jointly and severally agree to indemnify and hold Escrow Agent,
its affiliates and their officers, employees, successors, assigns, attorneys and
agents (each an "Indemnified Party") harmless from all losses, costs, claims,
demands, expenses, damages, penalties and attorney's fees suffered or incurred
by any Indemnified Party as a result of anything which it may do or refrain from
doing in connection with this Escrow Agreement or any litigation or cause of
action arising from or in conjunction with this Escrow Agreement or involving
the subject matter hereof or Escrow Funds or monies deposited hereunder or for
any interest upon any such monies, including, without limitation, arising out of
the negligence of Escrow Agent; provided that the foregoing indemnification
shall not extend to the gross negligence or willful misconduct of Escrow Agent.
This indemnity shall include, but not be limited to, all costs incurred in
conjunction with any interpleader which the Escrow Agent may enter into
regarding this Escrow Agreement.

 

2.5 Miscellaneous.

 

A. Escrow Agent shall make no disbursement, investment or other use of funds
until and unless it has collected funds. Escrow Agent shall not be liable for
collection items until the proceeds of the same in actual cash have been
received or the Federal Reserve has given Escrow Agent credit for the funds.

 

B. Escrow Agent may resign at any time by giving written notice to the parties
hereto, whereupon the parties hereto will immediately appoint a successor Escrow
Agent. Until a successor Escrow Agent has been named and accepts its appointment
or until another disposition of the subject matter of this Escrow Agreement has
been agreed upon by all parties hereto, Escrow Agent shall be discharged of all
of its duties hereunder save to keep the subject matter whole.

 

C. All representations, covenants, and indemnifications contained in this
Article II shall survive the termination of this Escrow Agreement.

 

ARTICLE III

GENERAL PROVISIONS

 

3.1 Appointment/Acceptance. Purchaser and Stockholders hereby appoint BOKF, NA
as Escrow Agent under this Escrow Agreement and BOKF, NA hereby agrees to act as
Escrow Agent under the terms of this Escrow Agreement.

 

3.2 Discharge of Escrow Agent.  Upon the delivery of all of the subject matter
or monies pursuant to the terms of this Escrow Agreement, the duties of Escrow
Agent shall terminate and Escrow Agent shall be discharged from any further
obligation hereunder.

 

3.3 Escrow Instructions.  Where directions or instructions from more than one of
the undersigned are required, such directions or instructions may be given by
separate instruments of similar tenor. Attached hereto as Schedule 1 (the
"Security Schedule") is a list of authorized signatories (with signature
identification) and authorized call-back persons for each of the parties to this
Agreement (other than the Escrow Agent). In the event funds transfer
instructions or other disbursement instructions or directions are given, whether
in writing, by telecopier or otherwise, which differ from the funds transfer
instructions to disburse funds without a verifying call-back that are set out in
Section 1.3, the Escrow Agent shall seek confirmation of such instructions or
directions by telephone call-back to the person or persons designated on the
Security Schedule, and the Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The authorized signatures
and the persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent, and in the case
of an addition of an authorized signatory, accompanied by an incumbency
certificate with signature identification certified by an existing authorized
signatory. If the Escrow Agent is unable to contract any of the authorized
representatives identified in the Security Schedule for call-back confirmation,
the Escrow Agent is hereby authorized to seek confirmation of such instructions
by telephone call-back to any one or more of the party’s officers. Such officer
shall deliver to the Escrow Agent a fully executed incumbency certificate
certified by an existing authorized signatory, and the Escrow Agent may rely
upon the confirmation of anyone purporting to be such officer.



   

 

3.4 Notice.  Any payment, notice, request for consent, report, or any other
communication required or permitted in this Escrow Agreement shall be in writing
and shall be deemed to have been given when personally delivered to the party
hereunder specified or when placed in the United States mail, registered or
certified, with return receipt requested, postage prepaid and addressed as
follows:

 

If to Escrow Agent:

 

BOKF, N.A.

1600 Broadway, 3rd floor

Denver, CO 80202

Attention: Corporate Trust

 

If to Purchaser, to:

 

Novamex Energy Inc.

1610 Woodstead Court, Suite 330

The Woodlands, Texas 77380

Facsimile: 832-585-0427

Attn: Chief Executive Officer

 

If to the Stockholders, to:

 

Gordon Payne

1610 Woodstead Court, Suite 330

The Woodlands, Texas 77380

Facsimile: 832-585-0427

 

Jackson Payne

1610 Woodstead Court, Suite 330

The Woodlands, Texas 77380

Facsimile: 832-585-0427

 

Coleman Payne

1610 Woodstead Court, Suite 330

The Woodlands, Texas 77380

Facsimile: 832-585-0427

 

Any party may unilaterally designate a different address by giving notice of
each such change in the manner specified above to each other party.
Notwithstanding the foregoing, no notice to the Escrow Agent shall be deemed
given to or received by the Escrow Agent unless actually delivered to an officer
of the Escrow Agent having responsibility under this Escrow Agreement.

 

3.5 Governing Law.  This Escrow Agreement is being made in and is intended to be
construed according to the laws of the State of COLORADO, without giving effect
to the principles of conflict of laws. It shall inure to and be binding upon the
parties hereto and their respective successors, heirs and assigns.

 

3.6 Construction.  Words used in the singular number may include the plural and
the plural may include the singular. The section headings appearing in this
instrument have been inserted for convenience only and shall be given no
substantive meaning or significance whatsoever in construing the terms and
conditions of this Escrow Agreement.

 

3.7 Amendment.  The terms of this Escrow Agreement may be altered, amended,
modified or revoked only by an instrument in writing signed by the undersigned
and Escrow Agent.



   

 

3.8 Force Majeure. Escrow Agent shall not be liable to the undersigned for any
loss or damage arising out of any acts of God, strikes, equipment or
transmission failure, war, terrorism, or any other act or circumstance beyond
the reasonable control of Escrow Agent.

 

3.9 Written Agreement. This Escrow Agreement represents the final agreement
between the parties, and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

3.10 Counterparts. This Escrow Agreement may be executed in counterparts, each
of which shall be deemed one original, but all of which shall constitute one and
the same instrument.

 

3.11 Procedures. The parties to this Agreement acknowledge and agree that the
terms, conditions and procedures set forth herein are commercially reasonable.

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement
effective as of the day and year first above written.

  STOCKHOLDERS:   Name: Gordon Payne     Name: Jackson Payne     Name: Coleman
Payne     PURCHASER:       Novamex Energy Inc.        By:    Name:     Title:   
    ESCROW AGENT:       BOKF, NA       By:     Name:    Title: 

 



   

 

Schedule 1

 

SECURITY SCHEDULE

 

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Fund Transfer Instructions and

Execute Instructions, and Other Documents in Connection with this

Escrow Agreement (Acquisitions)

 

 

 

If to Stockholders:

 

Name Telephone Number Signature Identification

 

1.____________________ ____________________ ____________________

 

2____________________ ____________________ ____________________

 

3.____________________ ____________________ ____________________

 

 

If to Purchaser:

 

Name Telephone Number Signature Identification

 

1.____________________ ____________________ ____________________

 

2____________________ ____________________ ____________________

 

3.____________________ ____________________ ____________________

 

 

Telephone call-backs shall be made to Stockholders and Purchaser if joint
instructions are required pursuant to this Escrow Agreement (Acquisitions).

   

